Chief Judge VAUGHN
concurring in part and dissenting in part.
I am in agreement with the majority’s ultimate decision on all of the questions discussed except the last.
I dissent from the part of the decision that remands the case to the Commission for findings on the reasonableness of Duke’s fuel costs. The Commission heard evidence, including testimony from an accountant for the Public Staff, that Duke’s fuel expenses *276were reasonable. We have no reason to doubt that the Commission considered this evidence when it ascertained the utilities’ reasonable operating expenses as required by G.S. 62-133(b)(3). I would affirm the order of the Commission.